DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 5 MAY 2022 has been entered.
Claim Objections
The 5 MAY 2022 amendment to claim 3 obviates the objection noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 5 MAY 2022 amendments to claim 1 overcome the rejection of claim 1 noted in the previous Office action.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 12, line 4, replace “second side wall, and” with “second side wall covering layer, and”;
B. claim 12, line 10, replace “wall of the plurality” with “walls of the plurality”; and
C. cancel claims 16-20.
Remarks
This application was in condition for allowance except for the following:
A-B. antecedent basis/typographical error; and
C. presence of claims 16-20 directed to an invention nonelected without traverse. Accordingly, claims 16-20 have been canceled. MPEP § 821.02. See Page 2 of 3 NOV 2021 non-final rejection Office action.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-15 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, independent claim 1’s, “…; removing the first side wall covering layer, and maintaining the second side wall covering layer; forming a third side wall covering layer on the exposed side wall of each mandrel layer of the plurality of mandrel layers; removing the plurality of mandrel layers and the second side wall covering layer; ….”
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815